               Case 18-12491-CSS              Doc 1406        Filed 08/28/19         Page 1 of 16



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------- x
                                        :
In re:                                  :                       Chapter 11
                                        :
Promise Healthcare Group, LLC, et al.,1 :                       Case No. 18-12491 (CSS)
                                        :
                     Debtors.           :                       (Jointly Administered)
                                        :
--------------------------------- x

                                         AFFIDAVIT OF SERVICE

       I, Alain B. Francoeur, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On August 23, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served (1) by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A; (2) via First Class Mail and Email on RICE PUGATCH
ROBINSON STORFER & COHEN, PLLC, Attn: Chad P. Pugatch, 101 N.E. Third Avenue, Suite
1800, Fort Lauderdale, FL 33301 (CPugatch@rprslaw.com); and YOUNG CONAWAY
STARGATT & TAYLOR, LLP, Attn: Robert S. Brady and Sean T. Greecher, 1000 North King
Street, Wilmington, DE 19801 (rbrady@ycst.com & sgreecher@ycst.com); (3) via First Class Mail
on Buchalter, A Professional Corporation, 1000 Wilshire Blvd., Suite 1500, Los Angeles, CA
90017; and KPC Promise Healthcare, LLC, Attention: William E. Thomas, 9 KPC Parkway, Suite
301, Corona, CA 92879; (4) via First Class Mail on the KPC Notice Service List attached hereto as
Exhibit B; and (5) via Email on Louisiana Department of Environmental Quality (webmaster-
deq@la.gov):

        Notice of Hearing [Docket No. 1391]

1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), : Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
            Case 18-12491-CSS        Doc 1406      Filed 08/28/19    Page 2 of 16




       On August 23, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served via first class mail and email on the Fee Application
Notice Parties Service List attached hereto as Exhibit C:

      Certificate of No Objection Regarding Consolidated Monthly Application of Crowe LLP
       for Allowance of Compensation for Services Rendered and for Reimbursement of Expenses
       as Audit and Tax Advisors to the Debtors for the Period from December 14, 2018 through
       June 30, 2019 [Docket No. 1392]

      Seventh Monthly Fee Application of Houlihan Lokey Capital, Inc. for Allowance of
       Compensation for Services Rendered and for Reimbursement of Expenses as Financial
       Advisor and Investment Banker to the Debtors for the Period of June 1, 2019 through June
       30, 2019 [Docket No. 1393]


Dated: August 28, 2019
                                                            ______________________
                                                                               /
                                                            Alain
                                                            AlainB.
                                                                  B.Francoeur
                                                                     Fran~
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on August 28, 2019, by Alain B. Francoeur,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.


Signature: ____________________




                                               2                                       SRF 35330
Case 18-12491-CSS   Doc 1406   Filed 08/28/19   Page 3 of 16



                       Exhibit A
                                                                    Case 18-12491-CSS                         Doc 1406                  Filed 08/28/19         Page 4 of 16
                                                                                                                          Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below

                         DESCRIPTION                                            NAME                                             ADDRESS                         FAX                    EMAIL             METHOD OF SERVICE
                                                                                                          Attn: Andrew I. Silfen and Beth M. Brownstein
                                                                                                          1301 Avenue of the Americas
                                                                                                          Floor 42                                                     andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                                 Arent Fox LLP                                 New York NY 10019                                            beth.brownstein@arentfox.com   Email
                                                                                                          Attn: Robert M. Hirsh
                                                                                                          1301 Avenue of the Americas
                                                                                                          Floor 42
Counsel to Medline Industries, Inc.                         Arent Fox LLP                                 New York NY 10019                                            robert.hirsh@arentfox.com      Email
                                                                                                          Attn: Ralph Ascher, Esquire
                                                                                                          11022 Acaia Parkway
                                                                                                          Suite D
Counsel to Southland Management Group, Inc.                 Ascher & Associates, P.C.                     Garden Grove CA 92840                                        ralphascher@aol.com            Email
                                                            Bankruptcy Administration ‐ Wells Fargo       Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka   Vendor Financial Services, LLC fka GE Capital 1738 Bass Road
GE Capital Information Technology Solutions                 Information                                   Macon GA 31210                                                                              First Class Mail
                                                            Bankruptcy Administration ‐ Wells Fargo       Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka   Vendor Financial Services, LLC fka GE Capital P.O. Box 13708
GE Capital Information Technology Solutions                 Information                                   Macon GA 31208‐3708                                                                         First Class Mail
                                                                                                          Attn: David M. Powlen & Kevin G. Collins
                                                                                                          1000 N. West Street
                                                                                                          Suite 1500                                                   david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation                    Barnes & Thornburg LLP                        Wilmington DE 19801                                          kevin.collins@btlaw.com        Email
                                                                                                          Attn: Daniel I. Barness
                                                                                                          11377 W. Olympic Blvd.
Attorneys for Doctors Infection Control Services,                                                         2nd Floor
Inc.                                                        Barness & Barness LLP                         Los Angeles CA 90064                                         Daniel@BarnessLaw.com          Email
                                                                                                          Attn: Justin R. Alberto, Erin R. Fay, & Gregory J.
                                                                                                          Flasser
                                                                                                          600 N. King Street                                           jalberto@bayardlaw.com
                                                                                                          Suite 400                                                    efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                            Bayard, P.A.                                  Wilmington DE 19801                                          gflasser@bayardlaw.com         Email
                                                                                                          Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                          222 Delaware Avenue
                                                                                                          Suite 801                                                    jhoover@beneschlaw.com
Counsel to Alamo Mobile X‐Ray & EKG Services, Inc.          Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                             kcapuzzi@beneschlaw.com        Email
                                                                                                          Attn: Lara S. Martin, Esq.
                                                                                                          Gulf Tower Suite 2200
Attorney for Creditor, Beckman Coulter Inc.                 Bernstein‐Burkley, P.C.                       Pittsburgh PA 15219                                          lmartin@bernsteinlaw.com       Email
Counsel to Bio‐Medical Applications of Louisiana, LLC d/b/a                                               Attn: David M. Klauder
Shreveport Regional Dialysis Center a/k/a BMA Northwest                                                   1204 N. King Street
Louisiana                                                   Bielli & Klauder, LLC                         Wilmington DE 19801                                          dklauder@bk‐legal.com          Email
                                                                                                          Attn: Robert M. Bovarnick
Counsel for Symphony Diagnostic Services No. 1 d/b/a                                                      One South Broad Street, Suite 1600
Mobilex                                                     Bovarnick and Associates, LLC                 Philadelphia PA 19107                                        RBovarnick@rbovarnick.com      Email
                                                                                                          Attn: Joseph P. Titone
                                                                                                          P.O. Box 3197
                                                                                                          23rd Floor One American Place, 301 Main Street
Attorney for Our Lady of the Lake Hospital, Inc.            Breazeale, Sachse & Wilson, LLP               Baton Rouge LA 70801                                         joseph.titone@bswllp.com       Email



           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                                        Page 1 of 9
                                                                 Case 18-12491-CSS                       Doc 1406                 Filed 08/28/19            Page 5 of 16
                                                                                                                    Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below

                         DESCRIPTION                                           NAME                                          ADDRESS                          FAX                     EMAIL                METHOD OF SERVICE
                                                                                                      Attn: Pamela K. Webster, Esq.
                                                                                                      1000 Wilshire Boulevard
                                                                                                      Suite 1500
Interested Party (Case No. 18‐12492)                      Buchalter, A Professional Corporation       Los Angeles CA 90017                                          pwebster@buchalter.com              Email
                                                                                                      Attn: Mary F. Caloway, Esquire
                                                                                                      919 N. Market Street
                                                                                                      Suite 1500
Counsel to Nautilus Insurance Company                     Buchanan Ingersoll & Rooney PC              Wilmington DE 19801                                           mary.caloway@bipc.com               Email
                                                                                                      Attn: J. Cory Falgowski, Esquire
                                                                                                      1201 N. Market Street
                                                                                                      Suite 1407
Counsel for National Health Investors, Inc.               Burr & Forman LLP                           Wilmington DE 19801                                           jfalgowski@burr.com                 Email
                                                                                                      Attn: Patrick Warfield, Esquire
                                                                                                      222 Second Avenue South
                                                                                                      Suite 2000
Counsel for National Health Investors, Inc.               Burr & Forman LLP                           Nashville TN 37201                                            pwarfield@burr.com                  Email
                                                                                                      Attn: Kenneth K. Wang
                                                                                                      300 S. Spring Street
                                                                                                      No. 1702
Counsel to California Dept. of Health Care Services       California Office of the Attorney General   Los Angeles CA 90013                                          kenneth.wanh@doj.ca.gov             Email
                                                                                                      ATTN: TYRONZA WALTON
                                                                                                      7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                        Cardinal Health Pharma                      DUBLIN OH 43017                                               Tyronza.Walton@cardinalhealth.com   Email
                                                                                                      Attn: Jeffrey C. Wisler
                                                                                                      The Brandywine Building
                                                                                                      1000 West Street, Suite 1400
Counsel to Credit Value Partners, L.P.                    Connolly Gallagher LLP                      Wilmington DE 19801                                           jwisler@connollygallagher.com       Email
                                                                                                      Attn: Alexandre I. Cornelius, Esq. and Summer Saad,
                                                                                                      Esq.
                                                                                                      1299 Ocean Avenue
                                                                                                      Suite 450                                                     acornelius@costell‐law.com
Counsel to Efficient Management Resource Systems, Inc..   Costell & Cornelius Law Corp                Santa Monica CA 90401                                         ssaad@costell‐law.com               Email
                                                                                                      Attn: Joseph Grey, Esquire
                                                                                                      1105 North Market Street
                                                                                                      Suite 901
Counsel to Ally Bank                                      Cross & Simon, LLC                          Wilmington DE 19801                                           jgrey@crosslaw.com                  Email
                                                                                                      Attn: Brian E. Greer, Esq.
                                                                                                      Three Bryant Park
                                                                                                      1095 Avenue of the Americas
Counsel to Select Medical Corporation                     DECHERT LLP                                 New York NY 10036‐6797                                        brian.greer@dechert.com             Email
                                                                                                      Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott,
                                                                                                      Esq.
                                                                                                      Cira Centre
                                                                                                      2929 Arch Street                                              stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                     DECHERT LLP                                 Philadelphia PA 19104‐2808                                    jonathan.stott@dechert.com          Email




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                                  Page 2 of 9
                                                                 Case 18-12491-CSS                    Doc 1406                 Filed 08/28/19        Page 6 of 16
                                                                                                                 Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                         DESCRIPTION                                           NAME                                        ADDRESS                       FAX                         EMAIL            METHOD OF SERVICE
                                                                                                   Attn: Bankruptcy Department
                                                                                                   Carvel State Office Building
                                                                                                   820 North French Street , 6th Floor
Delaware Attorney General                                 Delaware Attorney General                Wilmington DE 19801                                             attorney.general@state.de.us   Email
                                                                                                   Attn: Zillah Frampton
                                                                                                   820 North French Street
Delaware Division of Revenue                              Delaware Division of Revenue             Wilmington DE 19801                                             fasnotify@state.de.us          Email
                                                                                                   Corporations Franchise Tax
                                                                                                   P.O. Box 898
Delaware Secretary of State                               Delaware Secretary of State              Dover DE 19903                                                  dosdoc_ftax@state.de.us        Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   820 Silver Lake Boulevard
                                                                                                   Suite 100
Delaware State Treasury                                   Delaware State Treasury                  Dover DE 19904                                                  statetreasurer@state.de.us     Email
                                                                                                   Attn: Stuart M. Brown and Kaitlin MacKenzie
                                                                                                   Edelman
                                                                                                   1201 N. Market Street
                                                                                                   Suite 2100                                                      stuart.brown@dlapiper.com
Counsel to Debtors                                        DLA Piper LLP (US)                       Wilmington DE 19801                                             kaitlin.edelman@dlapiper.com   Email
                                                                                                   Attn: Amish R. Doshi, Esq.
                                                                                                   1979 Marcus Avenue
                                                                                                   Suite 210E
Counsel to Oracle America, Inc.                           Doshi Legal Group, P.C.                  Lake Success NY 11042                                           amish@doshilegal.com           Email
                                                                                                   Attn: Allen A. Etish, Esquire
                                                                                                   20 Brace Road
                                                                                                   Suite 400
Counsel to PMA Insurance Group                            Earp Cohn P.C.                           Cherry Hill NJ 08034                                            aetish@earpcohn.com            Email
                                                                                                   Attn: Christopher F. Graham, Esquire and Sarah
                                                                                                   Morrissey, Esquire
                                                                                                   10 Bank Street
                                                                                                   Suite 700                                                       cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                    Eckert Seamans Cherin & Mellott, LLC     White Plains NY 10606                                           smorrissey@eckertseamans.com   Email
                                                                                                   Attn: Tara L. Lattomus, Esquire
                                                                                                   222 Delaware Avenue
                                                                                                   7th Floor                                                       tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                    Eckert Seamans Cherin & Mellott, LLC     Wilmington DE 19801                                             boneill@eckertseamans.com      Email
                                                                                                   ATTN: WILLIAM PALLEY
                                                          Efficient Management Resource Systems,   19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                        Inc.                                     CHATSWORTH CA 91311                                                                            First Class Mail
                                                                                                   Attn: Bankruptcy Department
                                                                                                   1650 Arch Street
Environmental Protection Agency ‐ Region 3                Environmental Protection Agency          Philadelphia PA 19103‐2029                       215-814-5103                                  Fax and First Class Mail
                                                                                                   ATTN: ERIC S. WENZEL
                                                                                                   219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                        Freedom Medical, Inc.                    EXTON PA 19341                                                  ewenzel@freedommedical.com     Email




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                               Page 3 of 9
                                                                    Case 18-12491-CSS                    Doc 1406                  Filed 08/28/19           Page 7 of 16
                                                                                                                     Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                         DESCRIPTION                                            NAME                                         ADDRESS                            FAX                         EMAIL                       METHOD OF SERVICE
                                                                                                      Attn: Craig B. Garner, Esq.
                                                                                                      13274 Fiji Way
                                                                                                      Suite 250
Counsel to Efficient Management Resource Systems, Inc..     Garner Health Law Corporation             Marina del Rey CA 90292                                             craig@garnerhealth.com                  Email
                                                                                                      Attn: Suzanne E. Rand‐Lewis
                                                                                                      5990 Sepulveda Blvd. #630                                           srand‐lewis@randandrand‐lewisplcs.com
Counsel to Viola Ovchar                                     Gary Rand & Suzanne E. Rand‐Lewis PLCS    Sherman Oaks CA 91411                                               grand@randandrand‐lewisplcs.com         Email
                                                                                                      Attn: Natasha Songonuga
                                                                                                      300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient Care                                                        Suite 1015
Ombudsman                                                   Gibbons P.C.                              Wilmington DE 19801‐1671                                            nsongonuga@gibbonslaw.com               Email

Counsel to Bio‐Medical Applications of Louisiana, LLC d/b/a                                           Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
Shreveport Regional Dialysis Center a/k/a BMA Northwest                                               40 Wall Street, 37th Floor                                          ahalperin@halperinlaw.net
Louisiana                                                   Halperin Battaglia Benzija, LLP           New York NY 10005                                                   dcohen@halperinlaw.net                  Email
                                                                                                      ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE
                                                                                                      CARNEY, ESQ.
                                                                                                      C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                            Heb Ababa, Ronaldoe Gutierrez, and        14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                          Yolanda Penney                            CHINO HILLS CA 91709                                                jantonelli@antonellilaw.com             Email
                                                                                                      Attn: Daniel K. Hogan, Esq.
                                                                                                      1311 Delaware Avenue
Attorney for Healthcare Finance Partners, Corp.             Hogan♦McDaniel                            Wilmington DE 19806                                                 dkhogan@dkhogan.com                     Email
                                                                                                      Attn: Marie‐Josee Dube
                                                                                                      275 Viger East
Counsel to IBM Credit LLC                                   IBM Corporation                           Montreal QB H2X 3R7 Canada                                          mjdube@ca.ibm.com                       Email
                                                                                                      Attn: Paul Wearing
                                                                                                      Special Handling Group
                                                                                                      7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18‐12499)               IBM Credit LLC                            Smyrna GA 30082                                                                                             First Class Mail
                                                                                                      Centralized Insolvency Operation
                                                                                                      2970 Market Street
                                                                                                      Mail Stop 5 Q30 133
IRS Insolvency Section                                      Internal Revenue Service                  Philadelphia PA 19104‐5016                           855-235-6787                                           Fax
                                                                                                      Centralized Insolvency Operation
                                                                                                      P.O. Box 7346
IRS Insolvency Section                                      Internal Revenue Service                  Philadelphia PA 19101‐7346                           267-941-1015                                           Fax and First Class Mail
                                                                                                      Attn: Jay L. Welford
                                                                                                      27777 Franklin Road
                                                                                                      Suite 2500
Counsel to VFI KR SPE I, LLC and Varilease Finance, Inc.    Jaffe Raitt Heuer & Weiss, P.C.           Southfield MI 48034‐8214                                            jwelford@jaffelaw.com                   Email
                                                                                                      Attn: David S. Rubin
                                                                                                      445 N. Boulevard, Suite 300
                                                                                                      P.O. Box 2997
Counsel to Rouge General Medical Center                     Kantrow Spaht Weaver and Blitzer (APLC)   Baton Rouge LA 70821‐2997                                           david@kswb.com                          Email
                                                                                                      Attn: Kenneth J. Ottaviano and Geoffrey M. King
                                                                                                      525 W. Monroe Street                                                kenneth.ottaviano@kattenlaw.com
Counsel to Credit Value Partners, L.P.                      Katten Muchin Rosenman LLP                Chicago IL 60661                                                    geoff.king@kattenlaw.com                Email



           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                                   Page 4 of 9
                                                                    Case 18-12491-CSS                       Doc 1406                  Filed 08/28/19           Page 8 of 16
                                                                                                                        Exhibit A
                                                                                                                  Core/2002 Service List
                                                                                                                 Served as set forth below

                         DESCRIPTION                                            NAME                                            ADDRESS                          FAX                     EMAIL                METHOD OF SERVICE
                                                                                                         Attn: Domenic E. Pacitti, Esq.
                                                                                                         919 Market Street
                                                                                                         Suite 1000
Counsel to City National Bank of Florida                     Klehr Harrison Harvey Branzburg LLP         Wilmington DE 19801‐3062                                      dpacitti@klehr.com                 Email
                                                                                                         Attn: Morton R. Branzburg, Esq.
                                                                                                         1835 Market Street
                                                                                                         Suite 1400
Counsel to City National Bank of Florida                     Klehr Harrison Harvey Branzburg LLP         Philadelphia PA 19103                                         mbranzburg@klehr.com               Email
                                                                                                         Attn: Hallie D. Hannah, Esq.
                                                                                                         100 Pacifica
Attorney for Creditor Harbor Pointe Air Conditioning &                                                   Suite 370
Control Systems, Inc.                                        Law Office of Mitchell B. Hannah            Irvine CA 92618                                               hallie@hannahlaw.com               Email
                                                                                                         Attn: Guy R. Bayley, Esq.
                                                                                                         547 S. Marengo Avenue
Counsel to Coastline Anesthesia and Pain Medical Group       Law Offices of Guy R. Bayley                Pasadena CA 91101                                             bayleyco@me.com                    Email
                                                                                                         Attn: Gary E. Klausner, Esq.
                                                                                                         10250 Constellation Boulevard
                                                                                                         Suite 1700
Counsel to AGF Investment Fund 5, LLC                        Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                          GEK@lnbyb.com                      Email
                                                                                                         Attn: Elizabeth Weller
                                                                                                         2777 N. Stemmons Freeway
                                                                                                         Suite 1000
Counsel to Dallas County                                     Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                               dallas.bankruptcy@publicans.com    Email
                                                                                                         Attn: President or General Counsel
                                                                                                         P.O. Box 3064
Counsel to Harris County                                     Linebarger Goggan Blair & Sampson, LLP      Houston TX 77253‐3064                                         houston_bankruptcy@publicans.com   Email
                                                                                                         Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck,
                                                                                                         Esq.
                                                                                                         405 N. King Street
                                                                                                         8th Floor                                                     mrifino@mccarter.com
Counsel for Aetna Health Inc. and certain affiliated entities McCarter & English, LLP                    Wilmington DE 19801                                           kbuck@mccarter.com                 Email
                                                                                                         Attn: William P. Smith, James W. Kapp and Megan
                                                                                                         Preusker
                                                                                                         444 West Lake Street                                          wsmith@mwe.com
Proposed Special Counsel for the Silver Lake Debtors in                                                  Suite 4000                                                    jkapp@mwe.com
Connection with the Sale of the Silver Lake Medical Center   McDermott Will & Emery LLP                  Chicago IL 60606                                              mpreusker@mwe.com                  Email
                                                                                                         Attn: Art Gambill
                                                                                                         Promenade
                                                                                                         1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility             McGuireWoods LLP                            Atlanta GA 30309‐3534                                         agambill@mcguirewoods.com          Email
                                                                                                         Attn: Brian I. Swett and Alexandra Shipley
                                                                                                         77 West Wacker Drive
                                                                                                         Suite 4100                                                    bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association            McGuireWoods LLP                            Chicago IL 60601‐1818                                         ashipley@mcquirewoods.com          Email
                                                                                                         Attn: Sheryl L. Moreau
                                                                                                         Bankruptcy Unit
                                                                                                         P.O. Box 475
Counsel to Department of Revenue                             Missouri Department of Revenue              Jefferson City MO 65105‐0475                                                                     First Class Mail



           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                                      Page 5 of 9
                                                                    Case 18-12491-CSS                       Doc 1406                  Filed 08/28/19              Page 9 of 16
                                                                                                                        Exhibit A
                                                                                                                  Core/2002 Service List
                                                                                                                 Served as set forth below

                          DESCRIPTION                                           NAME                                            ADDRESS                             FAX                     EMAIL            METHOD OF SERVICE
                                                                                                         Attn: Brett D. Fallon, Esq.
                                                                                                         500 Delaware Avenue, Suite 1500
                                                                                                         P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                        Morris James LLP                            Wilmington DE 19899‐2306                                         bfallon@morrisjames.com         Email

                                                                                                         Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                         1201 N. Market St.
                                                                                                         16th Floor                                                       aremming@mnat.com
Counsel for Concordia Bank & Trust Company                   Morris, Nichols, Arsht & Tunnell LLP        Wilmington DE 19899‐1347                                         jbarsalona@mnat.com             Email
                                                                                                         Attn: Timothy M. Swanson
                                                                                                         1400 16th Street
                                                                                                         Sixth Floor
Counsel to DaVita, Inc.                                      Moye White LLP                              Denver CO 80202                                                  tim.swanson@moyewhite.com       Email
                                                                                                         Attn: Benjamin Hackman
                                                                                                         J. Caleb Boggs Federal Building
                                                                                                         844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware                   Office of the United States Trustee         Wilmington DE 19801                                              benjamin.a.hackman@usdoj.gov    Email
                                                                                                         Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and
                                                                                                         Michael R. Maizel, Esq.                                          jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                           230 Park Avenue                                                  ryan@otterbourg.com
Ombudsman                                                    Otterbourg P.C.                             New York NY 10169                                                mmaizel@otterbourg.com          Email
                                                                                                         Attn: Jeffrey N. Pomerantz, Esq., Bradford J. Sandler,
                                                                                                         Esq. and Colin R. Robinson, Esq.
                                                                                                         919 N. Market Street                                             jpomerantz@pszjlaw.com
                                                                                                         17th Floor                                                       bsandler@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors     Pachulski Stang Ziehl & Jones LLP           Wilmington DE 19801                                              crobinson@pszjlaw.com           Email
                                                                                                         Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent School      Perdue, Brandon, Fielder, Collins & Mott,   P.O. Box 8188
District and Wichita County                                  L.L.P.                                      Wichita Falls TX 76307                                           jbaer@pbfcm.com                 Email
                                                                                                         Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                                         222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                        Polsinelli PC                               Wilmington DE 19801                                              bdolphin@polsinelli.com         Email
                                                                                                         Attn: Jeremy R. Johnson
                                                                                                         600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                        Polsinelli PC                               New York NY 10016                                                jeremy.johnson@polsinelli.com   Email
                                                                                                         Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                         1313 North Market Street, Sixth Floor
                                                                                                         P.O. Box 951                                                     jryan@potteranderson.com
Counsel to LADMC, LLC                                        Potter Anderson & Corroon LLP               Wilmington DE 19899                                              rmcneill@potteranderson.com     Email
                                                                                                         Attn: Phillip G. Vermont
                                                                                                         500 Hopyard Road
Counsel to Pacific Hospital Management, Inc., a California                                               Suite 225
Corporation, dba Promise Hospital of San Diego, California   Randick O'Dea & Tooliatos, LLP              Pleasanton CA 94588                                              pvermont@randicklaw.com         Email
                                                                                                         Attn: John H. Knight, Amanda R. Steele and David T.
                                                                                                         Queroli
                                                                                                         One Rodney Square                                                knight@rlf.com
                                                                                                         920 North King Street                                            steele@rlf.com
Counsel to Wells Fargo Bank, National Association            Richards, Layton & Finger, P.A.             Wilmington DE 19801                                              queroli@rlf.com                 Email



           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                                      Page 6 of 9
                                                                 Case 18-12491-CSS                      Doc 1406              Filed 08/28/19              Page 10 of 16
                                                                                                                    Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below

                         DESCRIPTION                                             NAME                                       ADDRESS                          FAX                       EMAIL            METHOD OF SERVICE
                                                                                                      Attn: Lucian B. Murley, Esquire
                                                                                                      1201 North Market Street, Suite 2300
                                                                                                      P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.             Saul Ewing Arnstein & Lehr LLP             Wilmington DE 19899                                          luke.murley@saul.com              Email
                                                                                                      Attn: Rose Cherson
                                                                                                      919 Third Avenue
Counsel to the SWC Landlords                               Schulte Roth & Zabel LLP                   New York NY 10022                                            rose.cherson@srz.com              Email
                                                                                                      Secretary of the Treasury
                                                                                                      100 F Street NE
Securities and Exchange Commission ‐ Headquarters          Securities & Exchange Commission           Washington DC 20549                                          secbankruptcy@sec.gov             Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      Brookfield Place
                                                           Securities & Exchange Commission ‐ NY      200 Vesey Street, Suite 400                                  bankruptcynoticeschr@sec.gov
Securities and Exchange Commission ‐ Regional Office       Office                                     New York NY 10281‐1022                                       nyrobankruptcy@sec.gov            Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      One Penn Center
                                                           Securities & Exchange Commission ‐         1617 JFK Boulevard, Suite 520
Securities and Exchange Commission ‐ Regional Office       Philadelphia Office                        Philadelphia PA 19103                                        secbankruptcy@sec.gov             Email
                                                                                                      Attn: Edward H. Tillinghast, III, Esq.
                                                                                                      30 Rockefeller Plaza
Counsel to Spectrum a/k/a Charter Communications, Inc      Sheppard Mullin Richter & Hampton LLP      New York NY 10112                                            etillinghast@sheppardmullin.com   Email
                                                                                                      Attn: Andrew H. Sherman, Esq., Boris I.
                                                                                                      Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                      The Legal Center                                             asherman@sillscummis.com
                                                                                                      One Riverfont Plaza                                          bmankovetskiy@sillscummis.com
Counsel to the Official Committee of Unsecured Creditors   Sills Cummis & Gross P.C.                  Newark NJ 07102                                              rbrennan@sillscummis.com          Email
                                                                                                      Attn: Alison M. Keefe
                                                                                                      One Rodney Square
Counsel for Symphony Diagnostic Services No. 1 d/b/a                                                  P.O. Box 636
Mobilex                                                    Skadden, Arps, Slate, Meagher & Flom LLP   Wilmington DE 19899‐0636                                     allie.keefe@skadden.com           Email
                                                                                                      Attn: Lisa Hatfield
                                                                                                      500 Creek View Road
                                                                                                      Suite 304
Counsel to Webb Shade Memorial Fund                        Stern & Eisenberg Mid‐Atlantic, PC         Newark DE 19711                                              lhatfield@sterneisenberg.com      Email
                                                                                                      Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                      919 North Market Street
                                                                                                      Suite 1300                                                   jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.                 Stevens & Lee, P.C.                        Wilmington DE 19801                                          ebc@stevenslee.com                Email
                                                                                                      Attn: Robert Lapowsky
                                                                                                      620 Freedom Business Center
                                                                                                      Suite 200
Counsel to Healthcare Services Group, Inc.                 Stevens & Lee, P.C.                        King of Prussia PA 19406                                     rl@stevenslee.com                 Email

                                                                                                      Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                                                                      301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                                  P. O. Box 2348                                               dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek                 Stewart Robbins & Brown LLC                Baton Rouge LA 70821‐2348                                    bbrown@stewartrobbins.com         Email




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                                  Page 7 of 9
                                                                 Case 18-12491-CSS                Doc 1406              Filed 08/28/19               Page 11 of 16
                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                         DESCRIPTION                                           NAME                                     ADDRESS                             FAX                       EMAIL                METHOD OF SERVICE
                                                                                                ATTN: BRENDAN BAKIR
                                                                                                18000 STUDEBAKER ROAD
                                                                                                SUITE 700
Top 30 Largest Unsecured Creditors                         Surgical Program Development         CERRITOS CA 90703                                     310-861-5001                                   Fax
                                                                                                Attn: J. Casey Roy. Assistant Attorney General
                                                                                                Bankruptcy & Collections Division
Attorneys for the Texas Health and Human Services                                               P.O. Box 12548‐ MC 008
Commission                                                 Texas Attorney General’s Office      Austin TX 78711‐2548                                                 casey.roy@oag.texas.gov         Email
                                                                                                Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                                824 N. Market Street
                                                                                                Suite 810                                                            leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                        The Rosner Law Group LLC             Wilmington DE 19801                                                  gibson@teamrosner.com           Email
                                                                                                Attn: Dan McAllister
                                                                                                Bankruptcy Desk
Counsel for The San Diego County Treasurer‐Tax Collector                                        1600 Pacific Highway, Room 162
of California                                              Treasurer‐Tax Collector              San Diego CA 92101                                    619-685-2589                                   Fax
                                                                                                Attn: Danielle A. Pham
                                                                                                1100 L Street, NW
                                                                                                Room 7106
Counsel to the United States                               U.S. Department of Justice           Washington DC 20005                                                  danielle.pham@usdoj.gov         Email
                                                                                                Attn: Ruth A. Harvey, Margaret M. Newell, Seth B.
                                                                                                Shapiro and Danielle A. Pham
                                                                                                P.O. Box 875
                                                                                                Ben Franklin Station                                                 danielle.pham@usdoj.gov
Counsel to the United States                               U.S. Department of Justice           Washington DC 20044‐0875                                             seth.shapiro@usdoj.gov          Email
                                                                                                Attn: General Counsel
                                                                                                950 Pennsylvania Avenue, NW
United States Department of Justice                        U.S. Department of Justice           Washington DC 20530‐0001                                                                             First Class Mail
                                                                                                Attn: Charles Oberly
                                                                                                c/o Ellen Slights
                                                                                                1007 Orange Street, Suite 700, P.O. Box 2046
US Attorney for the District of Delaware                   US Attorney for Delaware             Wilmington DE 19899‐2046                                             usade.ecfbankruptcy@usdoj.gov   Email
                                                                                                Attn: Gary F. Torrell, Esq.
                                                                                                1888 Century Park East
                                                                                                Suite 1100
Counsel to LADMC, LLC                                      Valensi Rose, PLC                    Los Angeles CA 90067                                                 gft@vrmlaw.com                  Email
                                                                                                Attn: David E. Lemke, Esquire and Melissa W. Jones,
                                                                                                Esquire
                                                                                                Nashville City Center
                                                                                                511 Union Street, Suite 2700                                         david.lemke@wallerlaw.com
Counsel to Ally Bank                                       Waller Lansden Dortch & Davis, LLP   Nashville TN 37219                                                   melissa.jones@wallerlaw.com     Email
                                                                                                Attn: John Tishler, Katie G. Stenberg, Blake D. Roth,
                                                                                                and Tyler Layne                                                      john.tishler@wallerlaw.com
                                                                                                511 Union Street                                                     katie.stenberg@wallerlaw.com
                                                                                                Suite 2700                                                           blake.roth@wallerlaw.com
Counsel to Debtors                                         Waller Lansden Dortch & Davis, LLP   Nashville TN 37219                                                   Tyler.Layne@wallerlaw.com       Email




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                            Page 8 of 9
                                                                Case 18-12491-CSS                    Doc 1406               Filed 08/28/19          Page 12 of 16
                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                         DESCRIPTION                                        NAME                                         ADDRESS                       FAX                         EMAIL       METHOD OF SERVICE
                                                                                                   Attn: Specialty Finance Loan Portfolio Manager
                                                                                                   2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                    Wells Fargo Bank, National Association   Santa Monica CA 90404                                                                   First Class Mail

                                                                                                 Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                 2312 S MacArthur Dr.
                                                                                                 P.O. Box 13199
Counsel to Concordia Bank & Trust Company                 Wheelis & Rozanski, APLC               Alexandria LA 71315‐3199                                    steve@wheelis‐rozanski.com    Email
                                                                                                 Attn: Christopher M. Samis
                                                                                                 The Renaissance Centre
                                                                                                 405 North King Street, Suite 500
Counsel to the SWC Landlords                              Whiteford, Taylor & Preston LLC        Wilmington DE 19801                                         csamis@wtplaw.com             Email
                                                                                                 Attn: William A. Catlett
                                                                                                 Dill Bamvakais Building
                                                                                                 9939 Gravois Road
Counsel to William A. Catlett, L.L.C.                     William A. Catlett, L.L.C.             St. Louis MO 63123                                          william@catlett.biz           Email
                                                                                                 ATTN: PETE HARTLEY
                                                          Wound Care Management, LLC D/B/A       16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                        Medcentris                             HAMMOND LA 70403                                                                          First Class Mail
                                                                                                 Attn: Robert S. Brady and Sean T. Greecher
                                                                                                 Rodney Square                                               bankfilings@ycst.com
                                                                                                 1000 North King Street                                      rbrady@ycst.com
Counsel to Select Medical Corporation                     Young Conaway Stargatt & Taylor, LLP   Wilmington DE 19801                                         sgreecher@ycst.com            Email
                                                                                                 ATTN: JERRY CARPENTER
                                                                                                 4721 MORRISON DRIVE
                                                          Morrison Management Resources Systems, SUITE 300
Top 30 Largest Unsecured Creditors                        Inc.                                   MOBILE AL 36609                                                                           First Class Mail




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                                Page 9 of 9
Case 18-12491-CSS   Doc 1406   Filed 08/28/19   Page 13 of 16



                        Exhibit B
                                                                  Case 18-12491-CSS                               Doc 1406                        Filed 08/28/19            Page 14 of 16
                                                                                                                                   Exhibit B
                                                                                                                             KPC Notice Service List
                                                                                                                            Served via First Class Mail

  ID                                         NAME                                           ADDRESS1                                              ADDRESS2                        ADDRESS3                         ADDRESS4                    CITY       STATE POSTAL CODE
7025599   BARONOFF, PETER                                              ADDRESS ON FILE
7822974   Baronoff, Peter R.                                           ADDRESS ON FILE
7821518   Baronoff, Peter R.                                           Buchalter                                            1000 Wilshire Boulevard                  Suite 1500                                                        Los Angeles        CA   90017
7584132   Carole Leder                                                 ADDRESS ON FILE
7196422   Centers for Medicare & Medicaid Services                     Molina Provider Enrollment                           P.O. Box 80159                                                                                             Baton Rouge        LA   70898
7617277   CENTERS FOR MEDICARE & MEDICAID SERVICES (CMS)               900 42ND ST S                                                                                                                                                   FARGO              ND   58103
7681512   CMS Centers for Medicare & Medicaid Services                 Attn: General Counsel                                Department of Heath & Human Services     61 Forsyth St                    Suite 4T20                       Atlanta            GA   30303‐8909
7023124   DAWSON, MD, MARK                                             ADDRESS ON FILE
7586057   Howard Koslow                                                ADDRESS ON FILE
7584102   Jane Koslow                                                  ADDRESS ON FILE
7584098   Koslow, Howard                                               Orrick, Herrington & Sutcliffe LLP                   Attn: Vincenzo Paparo                    Joseph Choi, Evan C. Hollander   51 West 52nd Street              New York           NY   10019‐6142
7584098   Koslow, Howard                                               Orrick, Herrington & Sutcliffe LLP                   Attn: Debbie L. Felder                   1152 15th Street, NW                                              Washington         DC   20005
7226997   Koslow, Howard                                               Ashby & Geddes, P.A.                                 Karen B. Skomorucha Owens                500 Delaware Avenue, 8th Floor                                    Wilmington         DE   19801
7029398   KOSLOWSKI, JAN                                               ADDRESS ON FILE
7586024   Lawrence Leder                                               ADDRESS ON FILE
7828163   Lawrence Leder                                               Orrick, Herrington & Sutcliffe LLP                   Attn: Vincenzo Paparo; Vincenzo Paparo   Evan C. Hollander                51 West 52nd Street              New York           NY   10019‐6142
7828163   Lawrence Leder                                               ADDRESS ON FILE
7828163   Lawrence Leder                                               Orrick, Herrington & Sutcliffe LLP                   Attn: Debbie L. Felder                   1152 15th Street, NW                                              Washington         DC   20005
7196404   Louisiana Board of Pharmacy                                  3388 Brentwood Drive                                                                                                                                            Baton Rouge        LA   70809
7615006   LOUISIANA DEPARTMENT OF ENVIRONMENTAL QUALITY                FINANCIAL SERVICES DIVISION                          P.O. BOX 4311                                                                                              BATON ROUGE        LA   70821‐4311
7826326   Louisiana Department of Health                               Attn: Kimberly Humbles, General Counsel              PO Box 3836                                                                                                Baton Rouge        LA   70821
7584038   LOUISIANA DEPARTMENT OF HEALTH                               OFFICE OF PUBLIC HEALTH                              P.O. BOX 4489                                                                                              Baton Rouge        LA   70821‐4489
7826404   Louisiana Department of Health                               Sher Garner Cahill Richter Klein & Hilbert, L.L.C.   James M. Garner; Thomas J. Madigan, II   Josie N. Serigne                 909 Poydras Street, Suite 2800   New Orleans        LA   70112
7586021   Malinda Baronoff                                             ADDRESS ON FILE
7615037   MALINDA BARONOFF                                             ADDRESS ON FILE
7585983   Peter Baronoff                                               ADDRESS ON FILE
7037646   STATE OF LOUISIANA ATTORNEY GENERAL                          ATTN: BANKRUPTCY DEPARTMENT                          P.O. BOX 94095                                                                                             BATON ROUGE        LA   70804‐4095

7033863 STATE OF LOUISIANA DEPARTMENT OF ENVIRONMENTAL QUALITY (DEQ)   602 N. FIFTH STREET                                                                                                                                             BATON ROUGE        LA   70802
7023544 THE JOINT COMMISSION                                           ONE RENAISSANCE BOULEVARD                                                                                                                                       OAKBROOK TERRACE   IL   60181
7196410 U.S. Drug Enforcement Administration                           New Orleans Division Office                          3838 N. Causeway Boulevard               Three Lakeway Center             Suite 1800                       Metairie           LA   70002




           In re: Promise Healthcare Group, LLC, et al.
           Case No. 18‐12491 (CSS)                                                                                                  Page 1 of 1
Case 18-12491-CSS   Doc 1406   Filed 08/28/19   Page 15 of 16



                        Exhibit C
                                                                   Case 18-12491-CSS                         Doc 1406             Filed 08/28/19               Page 16 of 16
                                                                                                                        Exhibit C
                                                                                                         Fee Application Notice Parties Service List
                                                                                                            Served via first class mail and email

                 NAME                                  NOTICE NAME                        ADDRESS 1                    ADDRESS 2                 ADDRESS 3               CITY       STATE POSTAL CODE                 EMAIL
Blank Rome LLP                             Attn: Kenneth J. Ottaviano            10 S. Riverside Plaza          Suite 875                                           Chicago        IL     60606       kottaviano@blankrome.com
                                           Attn: Stuart M. Brown, Kaitlin                                                                                                                             stuart.brown@dlapiper.com;
DLA Piper LLP (US)                         MacKenzie Edelman                     1201 North Market Street Suite 2100                                                Wilmington     DE     19801       kaitlin.edelman@dlapiper.com




Katten Muchin Rosenman                     Attn: Geoffrey King, Partner          525 West Monroe Street                                                             Chicago        IL    60661‐3693    geoffrey.king@kattenlaw.com
M.J. Renick & Associates LLC               Attn: M. Jacob Renick                 51 Seacord Road                                                                    New Rochelle   NY    10804         jrenick@mjrenick.com
Pachulski Stang Ziehl & Jones LLP          Attn: Colin R. Robinson               919 North Market Street        17th Floor                                          Wilmington     DE    19801         crobinson@pszjlaw.com

Promise Healthcare Group, LLC              Attn: Andrew Hinkelman                999 Yamato Road                3rd Floor                                           Boca Raton     FL    33431         andrew.hinkelman@fticonsulting.com
                                           Attn: Andrew H. Sherman; Boris I.                                                                                                                           asherman@sillscummis.com;
Sills Cummis & Gross P.C.                  Mankovetskiy                          One Riverfront Plaza                                                               Newark         NJ    07102         bmankovetskiy@sillscummis.com
                                                                                                                J. Caleb Boggs Federal     844 King Street, Suite
The Office of the United States Trustee Attn: Benjamin Hackman                   District of Delaware           Building                   2207, Lockbox 35         Wilmington     DE    19801         benjamin.a.hackman@usdoj.gov
                                                                                                                                                                                                       john.tishler@wallerlaw.com;
Waller Lansden Dortch & Davis, LLP         Attn: John Tishler , Katie Stenberg   511 Union Street               Suite 2700                                          Nashville      TN    37219         katie.stenberg@wallerlaw.com




          In re: Promise Healthcare Group LLC, et al .
          Case No. 18‐12491 (CSS)                                                                                        Page 1 of 1
